Citation Nr: 0019496	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  94-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



REMAND

The veteran had active service from August 1951 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of November 1993 and July 1999.  The issue of service 
connection for ulcerative colitis was remanded by the Board 
for further development in March 1997, specifically, to 
obtain private treatment records referred to by the veteran 
on an examination report in September 1993, and to afford the 
veteran a VA examination with review of the claims file by 
the examiner.  However, there is no evidence that the RO 
attempted to obtain the records, and the examiner 
specifically reported that there were no "charts" available 
for review, particularly colonoscopy reports, although the 
veteran stated that he had undergone two in the past several 
years.  The examiner also indicated "hopefully a diagnosis 
of the status of the colon" would be supplied by a 
colonoscopy scheduled for October 1997.  However, this report 
is also not of record.  Additionally, the supplemental 
statement of the case provided in December 1998 identified 
the issue as "new and material evidence to reopen claim for 
ulcerative colitis."  However, the original claim for 
service connection for ulcerative colitis is still in 
appellate status; consequently, there is no prior, final 
decision, and the veteran is not required to submit new and 
material evidence.  

Subsequent to the previous remand, numerous decisions have 
been issued by the United States Court of Appeals for 
Veterans Claims (hereinafter "Court") and the United States 
Court of Appeals for the Federal Circuit which would 
potentially affect adjudication of this claim.  See, e.g., 
Hensley v. West, 212 F.3d 1255 (2000) ; (holding that the 
evidentiary threshold for establishing a well-grounded claim 
is "uniquely low," requiring only that the claim be 
"plausible" or "capable of substantiation"); Morton v. 
West, 12 Vet.App. 477 (1999) (VA can only assist in the 
development of well-grounded claims).  

However, in the substantive appeal pertaining to the issue of 
entitlement to service connection for asbestosis, the veteran 
requested a personal hearing before the Board to be held at 
the RO.  He did not specifically state that he wanted this 
hearing to include the issue of service connection for 
ulcerative colitis.  However, his representative has asked 
that the file be returned to the RO for a travel board 
hearing, and the Board notes that the veteran initially 
requested a travel board hearing in his substantive appeal 
filed in February 1994, regarding the issue of service 
connection for ulcerative colitis.  Although he canceled that 
hearing in advance of the scheduled date for the hearing, in 
February 1996, no reasons were provided, and it is not clear 
that he did not wish to reschedule the hearing.  Thus, the 
veteran must be provided the opportunity to testify regarding 
that issue as well.  

As a result, it would generally be inappropriate for the 
undersigned to order substantive development regarding the 
issue of service connection for ulcerative colitis.  See 
38 U.S.C.A. § 7107(b), (c) (West 1991 & Supp. 2000) (The 
Board member who holds the hearing must participate in the 
final determination).  However, the Court has held that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  Thus, 
the veteran has a substantive right to compliance with the 
development directed in the previous remand.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran for 
a hearing, to be held at the RO, before a 
member of the Board.

Note:  The following development is 
requested pursuant to Stegall, and should 
be accomplished, to the extent feasible, 
prior to the veteran's travel board 
hearing.  However, the veteran's hearing 
should not be delayed for that reason.

2.  After securing appropriate 
authorizations, copies of the clinical 
records of the veteran's gastrointestinal 
treatment, including for ulcerative 
colitis, should be obtained from Dr. 
Adrian Chandler of Gadsden, Alabama.  

3.  The veteran should be scheduled for a 
VA gastrointestinal examination to 
determine whether he currently has 
ulcerative colitis which is etiologically 
related to parasitic infections shown in 
service.  Copies of the reports of all 
colonoscopies conducted at the VA, to 
specifically include one pertaining to a 
procedure scheduled for October 1997, must 
be associated with the claims file prior 
to the examination.  In addition, the 
claims folder must be available to and 
reviewed by the examiner prior to the 
examination.  All findings and conclusions 
should be explained in detail.  

4.  After completion of the requested 
development, the case should be reviewed 
by the originating agency.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case, which discusses whether the veteran 
has submitted a well-grounded claim, and, 
if so, discusses the decision on the 
merits, in light of all evidence of 
record.  It is pointed out that new and 
material evidence is not at issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


